UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

Contact Persons
Name:
Telephone:
Name:
Telephone:

JAN 17 2001

Dave Malouf
(202) 205-8111
JoLeta Reynolds
(202) 205-5507

OSEP

01-06 [

[

MEMORANDUM
TO:

State Directors of Special Education
Parent Training and Information Centers
Community Parent Resource Centers
Technical Assistance Alliance for Parent Centers

FROM:

Kenneth R. Warlick, Director
Office of Special Education Programs
SUBJECT:

Guidance on Including Students with Disabilities in Assessment Programs

This document is intended to present a more family-friendly version of the information originally
presented in OSEP memorandum 00-24 on the provisions of IDEA 97 related tO students with
disabilities and State and district-wide assessments. The intended audience is primarily parents
and family members of students with disabilities, but the document may also be useful to
teachers and members of the public who are interested in this topic. This document contains a
portion of the information presented in OSEP 00-24, selected for its relevance to parents and
families and presented in less technical language.
CC:

Chief State School Officers
Federal Resource Center
Independent Living Centers
Protection and Advocacy Agencies
Regional Resource Centers
RSA Regional Commissioners
National Disability Organizations

400 MARYLANDAVE., S.W. WASHINGTON, D.C. 2 0 2 0 2
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation.

Page 2 - Guidance on Including Students with Disabilities in Assessment

Federal Policies on Including Students
with Disabilities in Assessment Programs
High expectations for students mean high expectations
for teachers and schools.

Introduction
.

Why do federal laws require that children with disabilities be included in state and
district-wide assessment programs?

Requirements for including children with disabilities in assessments are base4 on a number of
federal laws. Some of the key laws are listed at the end of this memorandum. These laws
recognize that assessment is often connected to student benefits such as moving to the next grade
or graduating. These laws also view assessment as important in holding schools accountable for
the success of all children. Because assessments are linked to benefits, excluding children with
disabilities from assessments may violate these federal laws.
This memorandum focuses on two federal laws--The Individuals with Disabilities Education Act
("IDEA") and Title I of the Elementary and Secondary Education Act ("Title I"). These two
laws have specific requirements for including children with disabilities in assessments. Congress
added these requirements because it found that many students were not doing well enough in
school to be successful as adults. Students with disabilities, minority children, migrant and
homeless children, children with limited English proficiency, and children in poverty were
especially at risk. For many of these children, school programs were marked by low
expectations, limited accountability for results, and exposure to a poorer curriculum than was
offered to other children. Congress found that "the education of children with disabilities can be
made more effective by having high expectations for such children and ensuring their access in
the general curriculum to the maximum extent possible."
2.

How will participation in assessment programs benefit children with disabilities?

Participation of students with disabilities in state and local assessments is not participation just
for the sake of participation. These assessments should help improve teaching and learning by
creating high expectations and accountability for the success of all students. Participation in
assessments should also promote access to the general curriculum, allowing children with
disabilities to learn what other students are learning.
It is critically important that schools know how successful they are in preparing all students to
meet high standards. Parents need to know this as well.

Page 3 - Guidance on Including Students with Disabilities in Assessment

Parental Permission
.

Is parental permission required for children with disabilities to participate in state
and district-wide assessment programs?

In most states, parental permission is not required for students to participate in state and local
assessment programs. Whatever rules apply to non-disabled children in a state would also apply
to children with disabilities.
.

Can parents choose not to have their child participate in state or district-wide
assessments?

If a state lets parents of non-disabled children "opt out" of assessment programs, then parents of
children with disabilities would have the same right. However, parents and students should
know the consequences of opting out of state or local assessments. For example, parents should
know that state and district-wide assessments can improve accountability and promote better
services, while opting out may limit opportunities for moving to the next grade, graduating, or
benefiting from school programs.
The IEP Process
5.

What is the role of the IEP team in state or district-wide assessments?

Under IDEA, the IEP team, which always includes a parent or parent representative, determines
how the child participates in state and district-wide assessments of student achievement. The
IEP team cannot exempt children with disabilities from participating in these assessment
programs.
6.

What happens if a student with a disability cannot participate in an assessment in
the usual way?

The IEP team determines if any changes in administration are needed in order for the student to
participate in the assessment. These changes are called different things in different states, and
federal laws use several different terms such as "accommodations" and "modifications".
Basically, these terms mean changes in the way a test is presented, the way a student responds,
the setting in which a student takes a test, the timing and schedule for the test, or other similar
changes.
.

What happens if a student with a disability cannot participate in the assessment
even with an accommodation or modification?

IDEA requires that alternate assessments must be provided for students with disabilities who
cannot participate in state or district-wide assessments. Alternate assessments are discussed
more fully below. If the IEP team determines that the child will not participate in a state or local
assessment (or part of an assessment), the IEP team states why the assessment is not appropriate
for the child and how the child will be assessed.

Page 4 - Guidance on Including Students with Disabilities in Assessment

8.

What is "out-of-level" testing?

"Out-of-level" or "off-level" testing means testing students at one grade level using versions of
tests that were designed for students at other grade levels. For example, a student in the 8th grade
may be given a version of the test designed for the 5th grade. Some states allow out-of-level
testing as an accommodation or modification. IDEA does not ban the use of out-of-level testing,
but this approach has certain weaknesses. Out-of-level testing may lower expectations, prevent
students from showing their full abilities, and keep students in a lower-level curriculum with
limited opportunities. It may even limit opportunities for moving to the next grade or graduating
with a diploma. If out-of-level tests are used, IEP teams need to think carefully about these
issues. Also, if out-of-level tests are used, the scores should be converted to show the student's
performance at his or her actual grade level if possible, so expectations and standards will be
kept as high as possible for the student.
.

Can the IEP statement of how the child will participate in state and district-wide
assessments be changed without reconvening the IEP team?

No. If the IEP team wishes to change a provision of the IEP, it must meet again to make the
change.
10.

Why is it important to consider the consequences of decisions about
accommodations and modifications in assessments?

IDEA gives the IEP team the authority to determine what, if any, accommodations or
modifications are needed in order for a child with a disability to participate in an assessment.
However, state and local school agencies have the authority to determine how test scores are
reported and used, and they may limit the use of test scores if certain accommodations or
modifications are involved. When selecting individual accommodations and modifications,
parents, students, and other IEP team members must understand how their decisions will affect
the use of the scores. These decisions may affect the student's chances for such things as
moving to the next grade or graduating with a regular diploma.

Alternate Assessments
11.

What is an alternate assessment?

An alternate assessment is an assessment designed for students with disabilities who are unable
to participate in a general assessment, even when accommodations or modifications are
provided. The alternate assessment is a way for students, including those with the most
significant disabilities, to participate in and benefit from assessment programs.
12.

Which students should receive an alternate assessment?

The need for alternate assessments depends on the individual needs of the child, not the category
of the child's disability. The alternate assessment is not just appropriate for students with

Page 5 - Guidance on Including Students with Disabilities in Assessment
significant cognitive impairments. It is expected that only a relatively small number of students
will participate in alternate assessments.
In many instances, the alternate'assessment will lead to an IEP diploma or other special type of
certification. However, some states may decide that the alternate assessment can be given to the
very small number of difficult-to-assess students with disabilities who need the alternate
assessment to earn benefits such as a regular diploma.

13.

What should be the content of an alternate assessment?

Alternate assessments need to line up with the general curriculum standards set for all students.
This means that these assessments should test the same broad content areas (such as
communication, mathematics, social studies, science, etc.) covered in the general assessment.
Alternate assessments may test additional content, including functional skills..

Reporting and Accountability
14.

How are the results of assessments supposed to be reported and used?

IDEA and Title I both have requirements for how school systems must use the results of
assessment programs. IDEA requires that states must set goals for themselves, and these goals
must include the performance of students with disabilities on assessments, as well as drop-out
and graduation rates. States must report to the federal government and the public every two
years on their progress in meeting their goals.
Title I requires that states must use assessment systems to see if schools and school districts are
helping all students reach high standards. Title I requires that students with disabilities must be
included in these state systems, and that the scores from alternate assessments must be included.
IDEA requires states to report to the public on the performance of students with disabilities on
regular and alternate assessments. These reports must be as frequent and as detailed as reports
on nondisabled students. Scores for individual students with disabilities must not be revealed in
these public reports. But, individual scores can be revealed in private reports to teachers and
parents.
IEP teams can consider individual results from state and district-wide assessments as they
develop IEPs for students with disabilities. Parents can also check public reports to help hold
schools accountable for having high expectations for all students.

Key Federal Laws with Requirements Related to Assessment
Programs:
•
•
•
•

Section 504 of the Rehabilitation Act of 1973 ("Section 504")
Title II of the Americans with Disabilities Act of 1990 ("ADA")
Title I of the Elementary and Secondary Education Act ("Title I")
The Individuals with Disabilities Education Act ("IDEA").

